EXHIBIT 21 SUBSIDIARIES OF NORTHERN STATES FINANCIAL CORPORATION NorStates Bank 1601 N. Lewis Avenue Waukegan, Illinois60085 State of Organization - Illinois A Wholly-Owned Subsidiary of Northern States Financial Corporation NorProperties, Inc. 1601 N. Lewis Avenue Waukegan, Illinois60085 State of Organization - Illinois A Wholly-Owned Subsidiary of Northern States Financial Corporation Northern States Statutory Trust I 1601 N. Lewis Avenue Waukegan, IL60085 State of Organization – Delaware A Wholly-Owned Subsidiary of Northern States Financial Corporation Northern States Community Development Corporation 1601 N. Lewis Avenue Waukegan, Illinois60085 State of Organization - Illinois A Wholly-Owned Subsidiary of NorStates Bank 1
